Citation Nr: 1202138	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for thyroid cancer, post thyroidectomy, to include as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied the Veteran's claims for service connection for a low back condition and thyroid cancer.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current low back condition manifested in service.  Service treatment records reflect that he complained of back after bending over to push a spring in March 1985.  Pain was noted in the paraspinal muscles of both sides of the L3-L5 region; the diagnosis was muscle strain.  Three days later, it was noted that he was doing much better and had full range of motion without pain.  The assessment was that the muscle strain had resolved.  There are no records of follow up treatment in service and no record of a discharge examination.  

Post-service private chiropractic treatment records reflect that the Veteran was treated for low back pain after lifting roofing materials in November 1992.  He has been treated periodically since then.  In his April 2008 notice of disagreement (NOD), the Veteran claimed that he had been misdiagnosed in service and that he later learned that he had a ruptured disc that has continued to bother him ever since service.  

Given the in-service complaints and post-service findings of low back pain, the Veteran's assertions as to a relationship between the two, and the absence of any current medical opinion on the question of nexus, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As regards thyroid cancer, the Veteran asserts that this condition is a result of being exposed to radiation while he served on Shemya Island, Alaska, from January 1987 to January 1988.  The Veteran claims that he was exposed to radiation from the Chernobyl nuclear accident in April 1986; from the high-powered radar surveillance installation named "Cobra Dane"; and from Cobra Ball airplanes, which used powerful electronic jamming and radar equipment.  The Veteran stated that he worked as a mechanic on Cobra Ball airplanes and lived and worked in close proximity to the Cobra Dane radar installation.  His DD-214 notes that his military occupational specialty (MOS) was aeroground equipment mechanic (42355).  The Board notes that these allegations involve exposure to both ionizing and non-ionizing radiation.

The Veteran has submitted private treatment records that show he was diagnosed with thyroid cancer in February 2003 and underwent a thyroidectomy in March 2003.  He has also submitted lay statements and photographs to attest to the fast that he served on Shemya Island.  In an August 2007 letter, a private physician, Dr. Hanosh, noted that the Veteran did not have a family history of cancer or any X-ray treatment around the face or neck.  Dr. Hanosh noted that the Veteran worked around "radioactive material" during service and that this "may have been" an etiology for thyroid cancer.  The Veteran has also submitted Internet articles noting that people who are exposed to radiation are much more likely to develop thyroid cancer.

Claims based on exposure to ionizing radiation are governed by separate regulations, each providing a separate and distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2011). 

Under 38 C.F.R. § 3.309(d), service incurrence may be presumed for certain specified diseases when the disease becomes manifest in a "radiation-exposed veteran" who participated in a "radiation-risk activity."  See also 38 U.S.C.A. 
§ 1112(c) (West 2002).  In this case, the Veteran does not assert nor does the record show that he participated in a "radiation-risk activity" as outlined under the regulation.  Hence, 38 C.F.R. § 3.309(d) does not apply.  

A veteran may also establish a claim under 38 C.F.R. § 3.311 if he was exposed to ionizing radiation while in service, subsequently developed one of the radiogenic diseases listed, and the disease became manifested during the requisite latency period.  See 38 C.F.R. § 3.311(b).  Thyroid cancer is considered a "radiogenic disease."  38 C.F.R. § 3.311(b)(2)(ii).  In this case, the Veteran's thyroid cancer manifested 5 years or more after his alleged exposure.  Hence, the provisions of 38 C.F.R. § 3.311 are applicable to this claim.

Alternatively, the Board notes that a veteran may also establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Namely, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2011).  VA's duty includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

In this case, the RO requested available records involving radiation exposure, including DD Form 1141, however, no documents or information was available.  The Board notes, however, that the Veteran's military personnel records were not obtained and that these records would likely show exactly how long the Veteran was stationed at Shemya Island.  Hence, on remand, the Veteran's entire military personnel records should be obtained and the case referred to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).

Thereafter, the RO/AMC should refer the case to the Undersecretary for Benefits for further consideration of the claim for service connection for thyroid cancer, in accordance with 38 C.F.R. § 3.311(c). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's entire military personnel file.

2.  Ensure development of the claim for service connection for thyroid cancer in accordance with 38 C.F.R. § 3.311, consistent with VA Adjudication Manual, M21-1MR, Part IV.ii.1.C.  This should include obtaining a dose estimate, to the extent feasible, and review by the Under Secretary for Benefits pursuant to 38 C.F.R. 
§ 3.311(c).

3.  Schedule the Veteran for a VA examination to assess the current nature and etiology of his alleged low back condition.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should clearly identify all current disability(ies) of the low back, to include noting whether the Veteran has a ruptured disc.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's in-service complaints of low back pain in March 1985.  

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


